NOS.
12-06-00228-CR
         
12-06-00229-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
DAVID VARNER,    §                      APPEAL FROM THE 241ST
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            David Varner
appeals his conviction for possession of a prohibited substance in a
correctional facility, for which he was sentenced to imprisonment for eight
years.  Appellant also appeals his
conviction for possession of between one and four grams of methamphetamine, for
which he was sentenced to imprisonment for eight years.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
                                                
Background
            Appellant
was charged by indictment with possession of a controlled substance,
specifically between one and four grams of methamphetamine.  Appellant was also charged by indictment with
possession of a prohibited substance in a correctional facility.  Appellant pleaded guilty as charged to each
offense, and the matter proceeded to a trial on punishment.  Ultimately, the trial court sentenced
Appellant to imprisonment for eight years for each offense.  This appeal followed.




Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous.
Appellant’s counsel states that he has diligently reviewed the appellate record
and is of the opinion that the record reflects no reversible error and that
there is no error upon which an appeal can be predicated.  He further relates that he is well acquainted
with the facts in this case.  In
compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s brief
presents a chronological summation of the procedural history of the case and
further states that Appellant’s counsel is unable to raise any arguable issues
for appeal.1  We have
likewise reviewed the record for reversible error and have found none.
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
our consideration of this matter.  Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave
to withdraw is hereby granted and the trial court’s
judgment is affirmed.
 
 
 
Opinion
delivered June 29, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)




1 Counsel for Appellant certified in his motion
to withdraw that he provided Appellant with a copy of this brief.  Appellant was given time to file his own
brief in this cause.  The time for filing
such a brief has expired and we have received no pro se brief.